DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Withdrawn Rejections:
Applicant's amendments and arguments filed on 10/26/2021 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below is herein withdrawn.
The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set of rejections and/or objections presently being applied to the instant application.

The application is examined in view of cannabidiol (CBD) as specific cannabinoid; microcrystalline cellulose as special water-insoluble component; isomalt as special water soluble component and magnesium stearate as specific controlling component.
Claims 49-53, 56-60, 63-66 and 68-70 read on the elected species and are under examination; claims 54-55 and 67 do not read on the elected species and are withdrawn from consideration.
Claims 49-60 and 63-70 are pending, claims 49-53, 56-60, 63-66 and 68-70 are under examination.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 49-52, 56, 65-66 and 68-70 are rejected under 35 U.S.C. 103 as being unpatentable over Victor et al. (WO2015117011) in view of Segal et al. (US11007170), Reiner (US20040009232) and Riel (US20150094322)
 
Determination of the scope and content of the prior art
(MPEP 2141.01)
	Victor et al. teaches a composition comprising plant material and 0.1% to 10% of cannabidiol (CBD) (claims 65 and 69). In one embodiment, the composition is packed in a small pouch for oral consumption (page 18, [87]). The composition further comprises cellulose and humectants such as glycerol and sorbitol (page 3, [11]; page 4, [17]). The composition includes sweetener in a range of 0.5% to 50% (page 34, [173]). Thus, the pouch is for sublingual administration.
	Segal et al. teaches A thermogenic cannabis composition for oral administration, the composition comprising at least one cannabinoid and 5%-60% of at least one anhydrous thermogenic agent, wherein the thermogenic composition is a tablet, a granule, or a powder suitable for oral administration, wherein said thermogenic agent comprises calcium chloride (CaCl.sub.2)), magnesium sulfate (MgSO.sub.4), magnesium chloride (MgCl.sub.2) or any combination thereof for buccal and or sublingual adsorption (claims 1 and 8).
Reiner teaches pharmaceutical composition in the form of packet (reads on pouch) or sublingual tablet comprises granulated ingredients (claims 1, 10 and 12).
	Riel teaches pharmaceutical composition in the form of granule ([0083] prepared as sublingual formulation or pouch (claims 1 and 17).

Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
Victor et al. is that Victor et al.  does not teach powder and granule. The deficiency of Victor et al. is cured by Segal et al., Reiner and Riel.

Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Victor et al.  and produce the instant invention.
One of ordinary skill in the art would have been motivated to prepare granulated ingredient or powder for pouch formulation because granules are suitable form of pharmaceutical composition for pouch formulation. MPEP 2144.07. Under guidance from Segal et al. teaching cannabinoid containing composition as granule or powder for sublingual adsorption; Reiner teaching pharmaceutical composition in the form of packet (reads on pouch) or sublingual tablet comprises granulated ingredients; Riel teaching pharmaceutical composition in the form of granule prepared as sublingual formulation or pouch; it is obvious for one of ordinary skill in the art to prepare granulated ingredient or powder for pouch formulation and produce instant claimed invention with reasonable expectation of success.

Regarding claims 49-52, 56, 66 and 68, Victor et al. teaches a pouch for oral consumption comprising cannabidiol CBD, cellulose in a range of up to 25%, sorbitol (water soluble composition, also as humectant).

In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.

 

Claims 53, 57-60, 63-64  are rejected under 35 U.S.C. 103 as being unpatentable over Victor et al. (WO2015117011) in view of Segal et al. (US11007170), Reiner (US20040009232) and Riel (US20150094322), as applied for the above 103 rejection for claims 49-52, 56, 65-66 and 68-70, further in view of Borschke et al. (US20130098377) and Svandal et al. (US20130251779).
 
Determination of the scope and content of the prior art
(MPEP 2141.01)
Victor et al. Segal et al., Reiner and Riel. teaching have already been discussed in the above 103 rejections and is incorporated herein by reference.
Borschke et al. teaches A composition intended to be employed for therapeutic purposes incorporates an active ingredient (e.g., a source of nicotine) and at a non-active ingredient that is carried by a porous substrate (abstract). The composition comprises microcrystalline cellulose as porous carrier and is in the form of pouch (claims 1, 10-12). The composition further additional additive, sweetener such as isomalt, sorbitol; lubricants or processing aids such as magnesium stearate (page 4, [0030]).
	Svandal et al. teaches A nicotine oral delivery product containing a powder enclosed in a water insoluble pouch, wherein said pouch is permeable for saliva and therein dissolved parts of the powder, wherein said powder comprising at least a) nicotine selected from the group consisting of tobacco, nicotine salts, nicotine base, stabilized nicotine, and mixtures thereof corresponding to 0.1 to 20 mg nicotine in the form of nicotine base and b) a chewing gum composition. The pouch is manufactured from material selected from the group consisting of pharmaceutically acceptable membrane materials (claims 1 and 17). 

Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
The difference between the instant application and Victor et al.  is that Victor et al.   do not expressly teach microcrystalline cellulose, magnesium stearate, isomalt and water-permeable membrane. This deficiency in Victor et al.  is cured by the teachings of Borschke et al. and Svandal et al.

Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Victor et al., as suggested by Borschke et al. and Svandal et al.,  and produce the instant invention.
One of ordinary skill in the art would have been motivated to replace microcrystalline cellulose for cellulose in the composition of Victor et al. because this is simple substitution of one known cellulose excipient in pouch for another to obtain predictable results. MPEP 2143, it is prima facie obviousness for simple substitution of one known element for another to obtain predictable results. Under guidance from Borschke et al. teaching microcrystalline cellulose as carrier in oral pouch, it is obvious for one of ordinary skill in the art to replace microcrystalline cellulose for cellulose in the composition of Victor et al. and produce instant claimed invention with reasonable expectation of success.
One of ordinary skill in the art would have been motivated to include magnesium stearate and isomalt in the composition of Victor et al. and use water permeable membrane for pouch because they are suitable ingredient in composition for pouch and material for pouch. MPEP 2144.07. Under guidance from Borschke et al. teaching magnesium stearate as lubricant and isomalt as sweetener in composition for pouch; Svandal et al. teaching saliva (mostly water) permeable membrane for pouch; it is obvious for one of ordinary skill in the art to include magnesium stearate and isomalt in the composition of Victor et al. and use water permeable membrane for pouch and produce instant claimed invention with reasonable expectation of success.

In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Response to argument:
Applicants argue that there is no teaching of granule or powder and Victor et al. teaches tea composition and instant claimed invention; all arguments are incorporated herein by reference.
In response to this argument: This is not persuasive. As discussed in the above 103 rejection, Victor et al. teaches pouch shaped for ready accommodation in a user's  the pouch is for sublingual administration, as instant claimed oral cavity. The modified 103 rejections fully address granule and powder. Furthermore, those secondary references are relied on for teaching microcrystalline cellulose, magnesium stearate, isomalt and water-permeable membrane as suitable for pouch administration. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Therefore, the 103 rejection is still proper.
MPEP 2141 III states: “The proper analysis is whether the claimed invention would have been obvious to one of ordinary skill in the art after consideration of all the facts.” Respectfully, after weighing all the evidence, the Examiner has reached a determination that the instant claims are not patentable in view of the preponderance of evidence and consideration of all the facts which is more convincing than the evidence which has been offered in opposition to it.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Claims 49-53, 56-60, 63-66 and 68-70 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 46, 48-68 of copending Application No. 16626166 in view of Borschke et al. (US20130098377). The reference application teaches the same pouch except microcrystalline cellulose, in view of Borschke et al. teaching microcrystalline cellulose, one artisan in the art would immediately recognize the obvious variant of instant claimed invention over reference application.
This is a provisional nonstatutory double patenting rejection.


Conclusion
No claim is allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANFENG SONG. Ph.D. whose telephone number is (571)270-1978.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571)272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/JIANFENG SONG/Primary Examiner, Art Unit 1613